COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-024-CV





BRENDA COX AND CARL COX, II	APPELLANTS





V.





COLUMBIA MEDICAL CENTER OF 						APPELLEES

LEWISVILLE SUBSIDIARY, L.P. D/B/A 

MEDICAL CENTER OF LEWISVILLE 

AND WILLIAM HATTON, M.D.	



----------

FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Agreed Motion To Dismiss.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f). Upon agreement of the parties, the mandate will issue immediately.  
See
 
Tex. R. App. P.
 18.1(c).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.







PER CURIAM	



PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



         DELIVERED: October 21, 2004	  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.